Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on May 5, 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

3.	Claims 1 – 3, 5 – 13, 16 – 20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

4.	The term “larger than an expected time associated with a human interaction with the mechanical member” in claim 1 is a vague term because the Examiner does not understand the metes and bounds of the claim even in view of the specification. The term “larger than an expected time associated with a human interaction with the mechanical member” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
	Claims 2, 3 and 5-10 are rejected as they depend from claim 1 or an intervening claim.

5.	The term “larger than an expected time associated with a human interaction with the mechanical member” in claim 11 is a vague term because the Examiner does not understand the metes and bounds of the claim even in view of the specification. The term “larger than an expected time associated with a human interaction with the mechanical member” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
	Claims 12, 13 and 15-20 are rejected as they depend from claim 11 or an intervening claim.

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claim(s) 1 – 3, 5 – 8, 10 – 13, 15 – 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Synaptics (WO 00/33244) (herein after Synaptics) and further in view of Soss (US 2006/0293864 A1) (herein after Soss) as cited in IDS dated May 5, 2022.

	Regarding Claim 1, Synaptics teaches, a system (Fig. 1, the PDA 1, resonant stylus 5) comprising: a resistive-inductive-capacitive sensor (Fig. 1, resonant circuit 41 (comprising a capacitor 43 and an inductor coil 45)); a measurement circuit (Fig. 3, digital processing and signal generation unit 59) communicatively coupled to the resistive-inductive-capacitive sensor (Fig. 1, Pg. 1, cordless stylus 5) and configured to: measure phase information associated with the resistive-inductive-capacitive sensor (Fig. 3, Pg. 52, Ln. 35 a detected resonator phase); and based on the phase information, determine a displacement of a mechanical member (Fig. 9b, ferrite rod 153) relative to the resistive-inductive-capacitive sensor  (Fig. 9b, Pg. 32, Ln. 29 - 31; Examiner interpretation: distance d1 is the displacement determined due to change in resonant frequency), wherein the mechanical member is disposed within a planar region, and wherein the displacement is a displacement along an axis perpendicular to the planar region (Fig. 5, ¶ 0016 force transmitted to each force sensor by a touch or other applied force; Examiner interpretation: the ); and a filter communicatively coupled to the measurement circuit, wherein a filter time constant of the filter is larger than an expected time associated with a human interaction with the mechanical member, such that the filter is configured to isolate changes to the displacement which are slower than the expected time associated with the human interaction with the mechanical member.
	Synaptics fails to teach, — wherein the mechanical member is disposed within a planar region, and wherein the displacement is a displacement along an axis perpendicular to the planar region; and a filter communicatively coupled to the measurement circuit, wherein a filter time constant of the filter is larger than an expected time associated with a human interaction with the mechanical member, such that the filter is configured to isolate changes to the displacement which are slower than the expected time associated with the human interaction with the mechanical member.
	In analogous art, Soss teaches, — wherein the mechanical member (Fig. 5, force-based input device 302) is disposed within a planar region, and wherein the displacement is a displacement along an axis perpendicular to the planar region (Fig. 5, ¶ 0016 force transmitted to each force sensor by a touch or other applied force; Examiner interpretation: the force-based input device 302 is a planar construction and inherently moves in a perpendicular direction when force is applied); and a filter (Fig. 5, filter 418) communicatively coupled to the measurement circuit, wherein a filter time constant (Fig. 5, ¶ 0048: time constant of the transducer (τ0)) of the filter is larger than an expected time (Fig. 5, ¶ 0048: τ2) associated with a human interaction with the mechanical member, such that the filter is configured to isolate changes (Fig. 5, baseline estimate 420) to the displacement which are slower than the expected time associated with the human interaction with the mechanical member. (Fig. 5, force-based input device 302). (Fig. 5, ¶ 0031 ¶ 0032 ; Examiner interpretation: the baseline estimate is filtered to prevent false alarms that are slower than a human touch.)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Synaptics by including the filter taught by Soss in the system taught by Synaptics and combining the mechanical member taught by Soss with the mechanical member taught by Synaptics to achieve the predictable result of detecting the displacement of a mechanical member along an axis and due to human interaction and isolate changes slower than human interaction while isolating false signals due to noise. [Soss: ¶ 0031.]

	Regarding Claim 2, Synaptics in view of Soss teaches the limitations of claim 1, which this claim depends on.
	Soss further teaches, the system of Claim 1, wherein the filter is configured to isolate the changes to the displacement which are slower than the expected time to distinguish between false human interactions (Fig. 5, false alarms with the mechanical member and actual human interactions with the mechanical member. (Fig. 5, ¶ 0033; Examiner interpretation: Filtering the force sensor signal is used to de-emphasize frequency components not related to touch forces.)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Synaptics in view of Soss by including the filter taught by Soss in the system taught by Synaptics in view of Soss to achieve the predictable result of detecting the displacement of a mechanical member due to false human interaction while isolating false signals due to noise. [Soss: ¶ 0031.]

	Regarding Claim 3, Synaptics in view of Soss teaches the limitations of claim 1, which this claim depends on.
	Soss further teaches, the system of Claim 1, wherein the filter is configured to isolate the changes to the displacement which are slower than the expected timeATTORNEY DOCKETPATENT APPLICATION    (Fig. 5, drift) to determine a permanent loss of functionality (Fig. 5, aging) of the ability of the resistive-inductive-capacitive sensor to detect the displacement. (Fig. 5, ¶ 0005; Examiner interpretation: the filter isolates changes due to drift due to aging.)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Synaptics in view of Soss by including the filter taught by Soss so as to achieve the predictable result of detecting the loss of functionality a resistive-inductive-capacitive sensor while isolating false signals due to noise. [Soss: ¶ 0031.]

	Regarding Claim 5, Synaptics in view of Soss teaches the limitations of claim 1, which this claim depends on.
	Soss further teaches, the system of Claim 1, wherein the filter time constant (Fig. 5, ¶ 0046: ω0 = 1/τ0) is programmable responsive to a stimulus external to the system. (Fig. 5, ¶ 0046; Examiner interpretation: τ0 is programmable by circuitry. The circuitry is determined by a required baseline due to external system factors for example temperature.)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Synaptics in view of Soss by including the filter taught by Soss such that the filter time constant is programmable responsive to a stimulus, to achieve the predictable result of detecting the displacement of a mechanical member due to human interaction while isolating false signals due to noise. [Soss: ¶ 0031.]

	Regarding Claim 6, Synaptics in view of Soss teaches the limitations of claim 1, which this claim depends on.
	Soss further teaches, the system of Claim 1, wherein the filter time constant is set based on historical output (Fig. 5, ¶ 0048: previously determined baseline estimate) of the measurement circuit. (Fig. 5, ¶ 0040; Examiner interpretation: the previously determined baseline estimate is due to the historical measurements.)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Synaptics in view of Soss by including the filter taught by Soss with a time constant based on historical output to achieve the predictable result of detecting the displacement of a mechanical member due to human interaction while isolating false signals due to noise. [Soss: ¶ 0031.]

	Regarding Claim 7, Synaptics in view of Soss teaches the limitations of claim 1, which this claim depends on.
 	Synaptics further teaches, the system of Claim 1, wherein the system includes a control circuit (Fig. 3, interface unit 77) configured to, based on an output of the filter, perform at least one of the following: (a) disable sensing of interaction of the mechanical member with the resistive-inductive-capacitive sensor (Fig. 1, on-off button 7); (b) re-assign functionality of the resistive-inductive-capacitive sensor to another sensor for detecting human interaction (Fig. 1, Pg. 46, Ln. 11 the system may operate with multiple styluses); (c) modify a detection threshold magnitude (Fig. 6, Pg. 19, Ln. 33 an upper threshold value) for the displacement wherein a comparison of the displacement to the detection threshold magnitude is indicative of an actual human interaction with the mechanical member (Fig. 6, Pg. 19, Ln. 33; Examiner interpretation: the upper threshold value is due to a user pressing down on the stylus); (d) modify a Q factor of the resistive-inductive-capacitive sensor (Fig. 9a,  shortening the ferrite rod decreases the resonant circuit's effective magnetic cross-section and Q-factor); (e) modify measurement sensitivity of the measurement circuit (Fig. 5, Pg. 18, Ln. 34 thresholding the ratio; Examiner interpretation: the thresholding the ratio changes the measurement circuit sensitivity to detect the stylus 5); and (f) modify a driving frequency at which the resistive-inductive-capacitive sensor is driven. (Fig. 3, Pg. 13, Ln. 2: a variable frequency generator 53; Examiner interpretation: variable frequency generator 53 inherently generates different frequencies.)

	Regarding Claim 8, Synaptics in view of Soss teaches the limitations of claim 1, which this claim depends on.
	Soss further teaches, the system of Claim 1, wherein the system is further configured to combine an output of the filter with an output of a loop filter (Fig. 5, delay 426) integral to the measurement circuit to compensate for measurement signal phase shifts (Fig. 5, time shifting) occurring responsive to change in the displacement. (Fig. 5, ¶ 0033; Examiner interpretation: delay 426 reduces the shifting due to the differences in the force sensors.)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Synaptics in view of Soss by including the loop filter taught by Soss in the system taught by Synaptics in view of Soss to achieve the predictable result of compensating for the measurement signal phase shift occurring due to a displacement of a mechanical member while isolating false signals due to noise. [Soss: ¶ 0031.]

	Regarding Claim 10, Synaptics in view of Soss teaches the limitations of claim 1, which this claim depends on.
	Synaptics further teaches, the system of Claim 1, wherein the filter is implemented by a slope-detection subsystem (Fig. 3, interface unit 77) and the changes to the displacement which are slower than the expected time are those changes having a slope with respect to time lower than a threshold slope. (Fig. 6, Pg. 19, Ln. 33 threshold band; Examiner interpretation: changes that are lower than the threshold band are changes that are slower than a human interaction.)

	Regarding Claim 11, Synaptics teaches, a method (Fig. 3, claim 64) comprising: measuring phase information associated with a resistive-inductive-capacitive sensor (Fig. 3, Pg. 52, Ln. 35 a detected resonator phase); based on the phase information, determining a displacement of a mechanical member (Fig. 9b, ferrite rod 153) relative to the resistive-inductive-capacitive sensor (Fig. 9b, Pg. 32, Ln. 29 - 31; Examiner interpretation: distance d1 is the displacement determined due to change in resonant frequency),—.
	Synaptics fails to teach, — wherein the mechanical member is disposed within a planar region, and wherein the displacement is a displacement along an axis perpendicular to the planar region; and isolating, with a filter having a filter time constant that is larger than an expected time associated with a human interaction with the mechanical member, changes to the displacement which are slower than the expected time associated with the human interaction with the mechanical member.
	In analogous art, Soss teaches, — wherein the mechanical member (Fig. 5, force-based input device 302) is disposed within a planar region, and wherein the displacement is a displacement along an axis perpendicular to the planar region (Fig. 5, ¶ 0016 force transmitted to each force sensor by a touch or other applied force; Examiner interpretation: the force-based input device 302 is a planar construction and inherently moves in a perpendicular direction when force is applied); and isolating, with a filter (Fig. 5, filter 418) having a filter time constant (Fig. 5, ¶ 0048: time constant of the transducer (τ0)) that is larger than an expected time (Fig. 5, ¶ 0048: τ2) associated with a human interaction with the mechanical member, changes (Fig. 5, baseline estimate 420) to the displacement which are slower than the expected time associated with the human interaction with the mechanical member. (Fig. 5, force-based input device 302). (Fig. 5, ¶ 0031 ¶ 0032 ; Examiner interpretation: the baseline estimate is filtered to prevent false alarms that are slower than a human touch.)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Synaptics by including the filter taught by Soss in the system taught by Synaptics and combining the mechanical member taught by Soss with the mechanical member taught by Synaptics to achieve the predictable result of detecting the displacement of a mechanical member due to human interaction while isolating false signals due to noise. [Soss: ¶ 0031.]
	
	Regarding Claim 12, Synaptics in view of Soss teaches the limitations of claim 11, which this claim depends on.
	Soss further teaches, the method of Claim 11, wherein isolating with the filter comprises isolating the changes to the displacement which are slower than the expected time to distinguish between false human interactions (Fig. 5, false alarms) with the mechanical member and actual human interactions with the mechanical member. (Fig. 5, ¶ 0033; Examiner interpretation: Filtering the force sensor signal is used to de-emphasize frequency components not related to touch forces.)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Synaptics in view of Soss by including the filter taught by Soss in the system taught by Synaptics in view of Soss to achieve the predictable result of detecting the displacement of a mechanical member due to false human interaction while isolating false signals due to noise. [Soss: ¶ 0031.]

	Regarding Claim 13, Synaptics in view of Soss teaches the limitations of claim 11, wherein isolating with the filter comprises isolating changes to the displacement which are slower than the expected time (Fig. 5, drift) to determine a permanent loss of functionality (Fig. 5, aging) of the ability of the resistive-inductive-capacitive sensor to detect the displacement.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Synaptics in view of Soss by including the filter taught by Soss so as to achieve the predictable result of detecting the loss of functionality a resistive-inductive-capacitive sensor while isolating false signals due to noise. [Soss: ¶ 0031.]

	Regarding Claim 15, Synaptics in view of Soss teaches the limitations of claim 11, which this claim depends on.
	Soss further teaches, the method of Claim 11, wherein the filter time constant (Fig. 5, ¶ 0046: ω0 = 1/τ0) is programmable responsive to a stimulus external to the system. (Fig. 5, ¶ 0046; Examiner interpretation: τ0 is programmable by circuitry. The circuitry is determined by a required baseline due to external system factors for example temperature.)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Synaptics in view of Soss by including the filter taught by Soss such that the filter time constant is programmable responsive to a stimulus, to achieve the predictable result of detecting the displacement of a mechanical member due to human interaction while isolating false signals due to noise. [Soss: ¶ 0031.]

	Regarding Claim 16, Synaptics in view of Soss teaches the limitations of claim 11, which this claim depends on.
	Soss further teaches, the method of Claim 11, wherein the filter time constant is set based on historical output (Fig. 5, ¶ 0048: previously determined baseline estimate) of the measurement circuit. (Fig. 5, ¶ 0040; Examiner interpretation: the previously determined baseline estimate is due to the historical measurements.)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Synaptics in view of Soss by including the filter taught by Soss with a time constant based on historical output to achieve the predictable result of detecting the displacement of a mechanical member due to human interaction while isolating false signals due to noise. [Soss: ¶ 0031.]

	Regarding Claim 17, Synaptics in view of Soss teaches the limitations of claim 11, which this claim depends on.
	Synaptics further teaches, the method of Claim 11, further comprising, based on an output of the filter, performing at least one of the following: (a) disabling sensing of interaction of the mechanical member with the resistive-inductive-capacitive sensor (Fig. 1, on-off button 7); (b) re-assigning functionality of the resistive-inductive-capacitive sensor to another sensor for detecting human interaction (Fig. 1, Pg. 46, Ln. 11 the system may operate with multiple styluses); (c) modifying a detection threshold magnitude (Fig. 6, Pg. 19, Ln. 33 an upper threshold value) for the displacement wherein a comparison of the displacement to the detection threshold magnitude is indicative of an actual human interaction with the mechanical member (Fig. 6, Pg. 19, Ln. 33; Examiner interpretation: the upper threshold value is due to a user pressing down on the stylus); (d) modifying a Q factor of the resistive-inductive-capacitive sensor (Fig. 9a,  shortening the ferrite rod decreases the resonant circuit's effective magnetic cross-section and Q-factor); (e) modifying measurement sensitivity of the measurement circuit (Fig. 5, Pg. 18, Ln. 34 thresholding the ratio; Examiner interpretation: the thresholding the ratio changes the measurement circuit sensitivity to detect the stylus 5); and (f) modifying a driving frequency at which the resistive- inductive-capacitive sensor is driven. (Fig. 3, Pg. 13, Ln. 2: a variable frequency generator 53; Examiner interpretation: variable frequency generator 53 inherently generates different frequencies.)

	Regarding Claim 18, Synaptics in view of Soss teaches the limitations of claim 11, which this claim depends on.
	Synaptics further teaches, the method of Claim 11, further comprising combining an output of the filter with an output of a loop filter (Fig. 5, delay 426) integral to the measurement circuit to compensate for measurement signal phase shifts (Fig. 5, time shifting) occurring responsive to change in the displacement. (Fig. 5, ¶ 0033; Examiner interpretation: delay 426 reduces the shifting due to the differences in the force sensors.)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Synaptics in view of Soss by including the loop filter taught by Soss in the system taught by Synaptics in view of Soss to achieve the predictable result of compensating for the measurement signal phase shift occurring due to a displacement of a mechanical member while isolating false signals due to noise. [Soss: ¶ 0031.]

	Regarding Claim 20, Synaptics in view of Soss teaches the limitations of claim 11, which this claim depends on.
	Synaptics further teaches, the method of Claim 11, wherein the filter is implemented by a slope-detection subsystem (Fig. 3, interface unit 77) and the changes to the displacement which are slower than the expected time are those changes having a slope with respect to time lower than a threshold slope. (Fig. 6, Pg. 19, Ln. 33 threshold band; Examiner interpretation: changes that are lower than the threshold band are changes that are slower than a human interaction.)

7.	Claim(s) 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Synaptics (WO 00/33244) (herein after Synaptics) in view of Soss (US 2006/0293864 A1) (herein after Soss) as cited in IDS dated May 5, 2022 as applied to claim1 – 8, 10 – 18, and 20 above, and further in view of POTYRAILO et al (US 2014/0028327 A1) (herein after POTYRAILO).

	Regarding Claim 9, Synaptics in view of Soss teaches the limitations of claim 1, which this claim depends on.	Synaptics in view of Soss fail to teach, the system of Claim 1, wherein the system includes a control circuit configured to, based on an output of the filter, perform at least one of the following: (a) modification of a phase measurement algorithm of the measurement circuit, (b) modification of one or more calibration parameters of the measurement circuit, and (c) modification of an algorithm for detecting the displacement.
	In analogous art, POTYRAILO teaches, the system of Claim 1, wherein the system includes a control circuit (Fig. 2, ¶ reader 120) configured to, based on an output of the filter, perform at least one of the following: (a) modification of a phase measurement algorithm (Fig. 2, ¶ 0031: Calculated parameters can be also from the measured phase and magnitude of the impedance) of the measurement circuit, (b) modification of one or more calibration parameters (Fig. 12, ¶ 0054: open circuit calibration 201, short circuit calibration 202, and load circuit calibration 203) of the measurement circuit, and (c) modification of an algorithm for detecting the displacement. (Fig. 15, ¶ 0059: placing the sensor proximal to materials with known dielectric constants.)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Synaptics in view of Soss by including the control circuit taught by POTYRAILO in the system taught by Synaptics in view of Soss to achieve the predictable result of modifying a phase measurement algorithm; modifying calibration parameters; modifying an algorithm for detecting displacement in order to mitigate for any inconsistencies and variability of a sensor independent of and prior to the electrical connection. [POTYRAILO: ¶ 0054.]

	Regarding Claim 19, Synaptics in view of Soss teaches the limitations of claim 11, which this claim depends on.
	Synaptics in view of Soss fail to teach, the method of Claim 11, further comprising, based on an output of the filter, performing at least one of the following: (a) modification of a phase measurement algorithm of the measurement circuit, (b) modification of one or more calibration parameters of the measurement circuit, and (c) modification of an algorithm for detecting the displacement.
	In analogous art, POTYRAILO teaches, the method of Claim 11, further comprising, based on an output of the filter, performing at least one of the following: (a) modification of a phase measurement algorithm (Fig. 2, ¶ 0031: Calculated parameters can be also from the measured phase and magnitude of the impedance) of the measurement circuit, (b) modification of one or more calibration parameters (Fig. 12, ¶ 0054: open circuit calibration 201, short circuit calibration 202, and load circuit calibration 203) of the measurement circuit, and (c) modification of an algorithm for detecting the displacement. (Fig. 15, ¶ 0059: placing the sensor proximal to materials with known dielectric constants.)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Synaptics in view of Soss by including the control circuit taught by POTYRAILO in the system taught by Synaptics in view of Soss to achieve the predictable result of modifying a phase measurement algorithm; modifying calibration parameters; modifying an algorithm for detecting displacement in order to mitigate for any inconsistencies and variability of a sensor independent of and prior to the electrical connection. [POTYRAILO: ¶ 0054.]

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH O NYAMOGO whose telephone number is (469)295-9276. The examiner can normally be reached 8:00 A to 4:00 P CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MELISSA KOVAL can be reached on 571-272-2121. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.O.N/
Examiner
Art Unit 2866


/MELISSA J KOVAL/Supervisory Patent Examiner, Art Unit 2866